Citation Nr: 9921489	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from  September 1941 to 
June 1946.  He was a prisoner of war of the Japanese Government 
from April to August 1942.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Subsequent to having her records transferred to the Board, the 
appellant submitted a letter dated April 20, 1999, stating that 
she had discharged her representative and requested a hearing of 
her appeal for entitlement to accrued benefits.  She requested a 
hearing at the VARO in Manila, Philippines.  As the appellant has 
not been afforded a hearing pursuant to this request, a remand 
shall be necessary.  

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

1.  Prior to scheduling the hearing, the RO 
should provide the appellant with the 
proper notice affording her the opportunity 
to obtain representation.  

Once it has been determined whether the 
appellant wants to appoint a 
representative, the RO should schedule the 
appellant for a hearing before a hearing 
officer at the VARO in Manila, Philippines, 
and a transcript of such hearing, if held, 
should be associated with the claims file.  

2.  The appellant and her service 
representative (if she obtains one) should 
be allowed an opportunity to submit 
additional evidence in support of the issue 
on appeal.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
accrued benefits based on the entire 
evidentiary record.  

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of the 
case.  

A reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by the 
RO.  

While this case is in remand status, the appellant may submit 
additional evidence and argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


